Case 1:19-cv-00262-TSE-JFA Document 45 Filed 07/26/19 Page 1 of 1 PageID# 502



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division


SANDRA B. KNIGHT,

                       Plaintiff,
                                                    Civil Action No. I:19cv0262(TSE/JFA)
       V.



RYAN MCCARTHY,Secretary of the
Army,

                       Defendant.



                                              ORDER


       On Friday, July 26,2019, counsel for the parties appeared before the court and presented

argument on plaintiffs motion to compel discovery. (Docket no. 37). Upon consideration of the

motion, memorandum in support(Docket no. 37-1), and opposition (Docket no. 43), and for the

reasons stated from the bench, it is hereby

       ORDERED that plaintiff s motion to compel is granted in part and denied in part.

       Entered this 26th day of July, 2019.

                                                                  -/S/.
                                                      John F. Anderson
                                                    Jo^n^'i'                Judge
Alexandria, Virginia                                United States Magistrate Judge
